Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12, 14-20 are allowed.
Claim 13 is cancelled. 

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

YANG et al. (U.S. Patent Application: 20150106061) teaches The disclosure is related to monitoring a legacy device using at least one smart device. A gateway of an automation system may monitor an operation status of a target legacy device located in a service area of an automation system using at least one of smart devices participating in the automation system. In order to monitor, a monitoring request may be received for monitoring the target legacy device from user equipment associated with a user. At least one of monitoring smart devices may be controlled for monitoring the target legacy device. Monitoring results may be received from the at least one of monitoring smart devices. The received monitoring results may be provided to the user through the user equipment using at least one of outputting monitoring smart devices. (See Abstract)

Sovani et al. (U.S. Patent: 9749844) teaches Apparatuses and methods for provisioning devices for connection to a wireless network including an access point are provided. A first device receives a first beacon signal broadcasted by a second device. The first beacon signal includes first information indicating capabilities of the second device. The first device uses the first information to determine whether the second device is compatible with the access point. Based on a determination that the second device is compatible with the access point, the first device wirelessly transmits packets including provisioning information usable by the second device to attempt to connect to the wireless network. The first device receives one or more second beacon signals broadcasted by the second device. The one or more second beacon signals include second information indicating a status of the second device in connecting to the wireless network.. (abstract)

Welingkar et al.  (U.S. Patent Application: 20170097619) teaches An architecture for a home automation system is provided that utilizes a home database stored in an in-home host controller that is synchronized with a configuration database maintained by remote cloud services. In one example embodiment, the home database of the host controller is synchronized over the Internet with the configuration database of cloud services. When there is connectivity between a mobile app used to configure and/or control the home automation system and the host controller via an in-home LAN, data interactions related to the home automation system are performed between the mobile app and the home database over the in-home LAN. When there is not this connectivity, data interactions related to the home automation system are performed between the mobile app and the configuration database over the Internet. If the host controller is reset or replaced, the home database may be restored by synchronization with the configuration database of cloud services. (abstract).

Barnhill et al.  (U.S. Patent Application: 20100262467) teaches A system for automatically installing and managing devices in a home network implements automated configuration and maintenance of devices and peripherals. A service platform facilitates automated discovery and deployment of home networks and devices that interact with the network. The system includes a monitoring and learning processes for automatic issue detection and alerting. Activity of users and devices within the home are monitored, usage patterns are learned and applied back to the system to improve the digital performance of the home. This system leverages data center, service node, and agent software in the devices to access a knowledge base storing data regarding home entities. A hierarchical index model is used to assign intelligence levels to these entities based on certain parameters. The indices are used to direct alert messages, take an action, and implement a targeted facility for providing communications from network managers or service providers. (abstract)


However, the prior art of records fail to teach or suggest individually or in combination:

A method for managing an incident in at least one home automation installation comprising at least one home automation device (D) and at least one central control unit (U), the method being implemented by a management unit (Sv) remotely connected to the at least one home automation installation, via a wide area network, and comprising the following steps: a step (EDSvl) of receiving a diagnosis request concerning the at least one central control unit (U) belonging to the home automation installation (Su) or the at least one home automation device belonging to the home automation installation (Su); a step (EDSv3) of sending at least one diagnosis query message to the at least one central control unit (U) concerned by the diagnosis request or to the at least one central control unit (U) to which the at least one home automation device concerned by the diagnosis request is related; a step (EDSv8) of receiving a diagnosis result coming from the at least one central control unit (U); a step (EDSv9) of providing a diagnosis report to a maintenance user (USAV) in charge of responding to at least one query from an end user, the diagnosis report being established based on the at least one diagnosis result; the at least one diagnosis result comprising: at least one connectivity state information concerning remote network between the management unit on the one hand and the home automation device or the central control unit concerned by the diagnosis request on the other hand, said connectivity state information indicating an existence and an absence of a remote connection between the management unit on the one hand and the home automation device or the central control unit concerned by the diagnosis request on the other hand and, in the case of the existence of the remote connection, said connectivity state information further indicating a quality level of the remote connection and to the extent that the home automation device or the central control unit can communicate such a result: at least one known value of at least one state variable of the at least one home automation device (D) and/or of the at least one central control unit (U); and at least one control or connection attempt result at the initiative of the end user (UsrF).
Dependent claims 2-12, 17-20 are further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 14.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 15.
Dependent claims 16 is further limits allowed independent claim 15; therefore, they are also allowed.

Accordingly, claims 1-12, 14-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449